DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-19, drawn to a suturing needle, classified in A61B 2017/06076.
II. Claim 20, drawn to a method of suturing tissues using a roller needle driver, classified in A61B 18/1442.
Inventions GI and GII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed of GI can be used in a materially different process such as to stich a material together by hand or with forceps without the use of the roller driver disclosed in claim 20.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joel Bock on 9/23/2022 a provisional election was made without traverse to prosecute the invention of GI, claim 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tissue retaining structures” of claims 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claim 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17/470,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a textured needle body, “the circumferential indentations are angled on the curved needle body to form a spiral thereon.”, claims 6 and 17 of each respective application, and a tapered coupling of the needle and suture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 16, 17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, 16, 17, and 19 recites the limitation "the curved needle".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the curved needle” as “a curved needle” in claim 14, for the purposes of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferragamo (Pat No 9,060,768).
Regarding claim 1, Ferragamo discloses a suturing needle comprising: 
a needle tip portion (distal point 11) having a needle tip at a distal end for piercing tissue (Fig 1 and 2 show distal end 11 is pointed, Ferragamo, col 2 line 51-66, fig 1 and 2); a needle body (needle 10) having a distal end connected to a proximal end of the needle tip portion (fig 1 and 2); a suture thread (suture) attached to a proximal end of the needle body by a thread attachment component (grooves 12d and 12e) (Ferragamo, col 1 line 18-27 and 30-35, fig 1 and 9); and a tapered ramp (proximal end of hook 12c and suture coupler 12a) extending from the proximal end (proximal end 12) of the needle body (needle 10) and covering the thread attachment component and at least a portion of the suture thread (Fig 5 shows hook 12c tapering in the proximal direction to the width of the suture 22a and covering at least a portion of the suture, Ferragamo, col 2 line 51-67, fig. 5).  
Regarding claim 2, Ferragamo discloses the needle of claim 1, wherein a first end of the tapered ramp (distal end of hook 12c at widest taper) proximal the needle body has a diameter equal to a needle body diameter (Fig 5 shows diameter of hook portion 12c as the same as the diameter of the needle body 10, Ferragamo, fig 5), and a second end of the tapered ramp (proximal end and narrow point of taper on hook 12e) opposite the first end has a diameter equal to a suture thread diameter (Fig 5 shows the taper ends are opposite each other and taper has the diameter of the needle body (10) at one end and the diameter of the suture at the narrow taper, Ferragamo, Fig 5), and wherein the tapered ramp provides a smooth transition from the first end to the second end thereof (Fig 1 and 2 show the transition is smooth from end to end, Ferragamo, fig 1 and 2).  
Regarding claim 5, Ferragamo discloses the needle of claim 1, wherein the needle tip portion (distal point 11) is formed to become gradually thicker from the needle tip to the proximal end thereof (Fig 1 shows needle tip gradually becomes thicker to the proximal end, Ferragamo, fig 1).  
Regarding claim 6, Ferragamo discloses the needle of claim 1, wherein the suture thread is mono-filamentary or multi-filamentary (Fig 5 shows suture as a single thread, Ferragamo, fig 5).  
Regarding claim 11, Ferragamo discloses the needle of claim 1, wherein the needle body is straight (For the purposes of this disclosure, the needle 10 is curved along its entire length. However, it is within the scope of this disclosure for the needle 10 to not be curved, Ferragamo, col 2 line 51-65).  
Regarding claim 12, Ferragamo discloses the needle of claim 1, wherein the needle body curved (For the purposes of this disclosure, the needle 10 is curved along its entire length. However, it is within the scope of this disclosure for the needle 10 to not be curved, Ferragamo, col 2 line 51-65).  
Regarding claim 13, Ferragamo discloses the needle of claim 1, wherein the needle body (needle 10) is formed to have a substantially circular cross-section having a non-smooth profile (Fig 3 shows needle 10 as being substantially circular with channels 13 along a length, Ferragamo, col 2 line 51-65, fig 3).  
Regarding claim 14, Ferragamo discloses the needle of claim 11, wherein the non-smooth profile comprises a plurality of equally spaced circumferential indentations (channels 13) extending longitudinally on the curved needle body (Fig 3 shows channels 13 are equally spaced apart, Ferragamo, fig 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (Pat No 9,060,768), in view of Korthoff (Pat No 5,156,615).
Regarding claim 3, Ferragamo discloses the needle of claim 1, but fails to disclose wherein the tapered ramp is flexible.  
However, Korthoff teaches a suture needle coupling made of flexible material (Using a bonding agent introduces flexibility in the for needle-suture combinations, Korthoff, col 3 line 31-41, col 5 line 65-68 and col 13 line 6 through col 14 line 9).
Ferragamo and Korthoff are considered are both considered to be analogous to the claimed invention because they are in the same field of suture devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture thread coupling Ferragamo to incorporate the use of adhesive for coupling suture thread of Korthoff. Doing so would allow for needle-suture combinations that are atraumatic and advantageously exhibit flexibility in the attachment region (Using a bonding agent introduces flexibility in the for needle-suture combinations, Korthoff, col 3 line 31-41, col 5 line 65-68 and col 13 line 6 through col 14 line 9).
Regarding claim 4, Ferragamo discloses the needle of claim 1, but fails to disclose the tapered ramp is made of cyanoacrylate.
However, Korthoff teaches a needle coupling formed of a cyanoacrylate (the bonding agent material includes epoxies and monomers or polymers of cyanoacrylate, Korthoff, col 9 line 1-60).
Regarding claim 7, Ferragamo disclose the needle of claim 1, but fails to disclose wherein the suture thread is bioabsorbable 
However, Korthoff teaches a needle wherein the suture thread is bioabsorbable (The material of suture 30 can be any of the filament-forming natural and synthetic materials heretofore employed in the fabrication of sutures, e.g., absorbable materials such as gut, collagen, homopolymers and copolymers of lactide and glycolide, etc., and non-absorbable materials such as silk, nylon, polypropylene, cotton, linen and some types of polyester, Korthoff, col 10 line 3-9).  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (Pat No 9,060,768), in view of D'Agostino (Pub No US/2013/0226233).
Regarding claim 8, Ferragamo disclose the needle of claim 1, but fails to disclose retaining structures.
However, D’Agostino teaches a needle wherein the suture thread comprises at least one region of tissue retaining structures (retainer) (“Tissue retainer” (or simply “retainer”) or “barb” refers to a physical feature of a suture filament which is adapted to mechanically engage tissue and resist movement of the suture in at least one axial directions, and preferably prevent such movement, D'Agostino, col 12 line 35-67, fig 3-6). 
	Ferragamo and D’Agostino are considered are both considered to be analogous to the claimed invention because they are in the same field of suture devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture thread Ferragamo to incorporate the retainers of the suture thread of D’Agostino. Doing so would allow the user to mechanically engage tissue and resist movement of the suture in at least one axial directions, and preferably prevent such movement, D'Agostino, col 12 line 35-67, fig 3-6).
Regarding claim 9, the combination of Ferragamo and D’Agostino teach the needle of claim 8, wherein the tissue retaining structures are barbs (D'Agostino, col 12 line 35-67, fig 3-6).  
Regarding claim 10, the combination of Ferragamo and D’Agostino teach the needle of claim 8, wherein the at least one region of tissue retaining structures (retainer) are distal from the tapered ramp (proximal end of hook 12c and suture coupler 12a of Ferragamo) (Fig 3-6 shows retainers distal from the tapered ramp, D'Agostino, col 12 line 35-67, fig 3-6).  

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (Pat No 9,060,768), in view of Fukuda (Pat No 6,322,581).
Regarding claim 15, Ferragamo discloses the needle of claim 14, but fails to disclose 4-16 indentations.
However, Fukuda teaches a needle wherein the non-smooth profile comprises from 4 to 16 equally spaced circumferential indentations (grooves 5 and 63) forming ridges having a convex shape (Fig 5b shows 6 equally spaced indentations, Fukuda, abstract, col 2 line 1-22, Fig 5b). 
Ferragamo and Fukuda are considered are both considered to be analogous to the claimed invention because they are in the same field of suture devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferragamo to incorporate the grooves of the needle of Fukuda seen in fig 5. Doing so would allow the user to stabilize the needle using a needle holder with respective concave portions 63 are corresponded with convex portions and concave portions (Fukuda, abstract, col 2 line 1-22, Fig 5b)
Regarding claim 16, Ferragamo discloses the needle of claim 14, wherein the circumferential indentations (grooves 5 and 63) extend along a full length of the curved needle body (Fig 1 and 5a show indentations (grooves 5 and 63) extend the full length, Fukuda, fig 1 and 5a and 5b).  

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (Pat No 9,060,768), in view of Fukuda (Pat No 6,322,581), in further view of Cabezas (Pub No US/2010/0036415).
Regarding claim 17, the combination of Ferragamo and Fukuda teach the needle of claim 16, but fails to disclose indentations angled on the curved needle body to form a spiral thereon 
However, Cabezas teaches a needle wherein the circumferential indentations (ribs 416’) are angled on the curved needle body to form a spiral thereon (Fig 15 shows ribs 416’ in spiral on needle body, Cabezas, claim 16, abstract, para 5 and 35, fig 15).  
Ferragamo and Cabezas are considered are both considered to be analogous to the claimed invention because they are in the same field of suture devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferragamo to incorporate the spiral grooves of the needle of Cabezas (see fig 15). An outer surface of the shaft includes reduction structure configured and dimensioned to reduce contact between the outer surface and tissue without unnecessarily compromising the structural integrity or strength of the needle. Additionally, the configuration and dimensions of the reduction structure facilitate atraumatic insertion and passage of the surgical needle through the tissue during use (Fig 15 shows ribs 416’ in spiral on needle body, Cabezas, claim 16, abstract, para 5 and 35 fig 15).  
Regarding claim 18, the combination of Ferragamo, Fukuda, and Cabezas teach the needle of claim 17, wherein the spiral is right-handed or left-handed (Fig 15 shows spiral is left handed, Cabezas, fig 15).  
Regarding claim 19, the combination of Ferragamo, Fukuda, and Cabezas teach the needle of claim 17, comprising at least two regions of circumferential indentations having different angles on the curved needle body (In an alternative embodiment, the at least one indentation may include a plurality of indentations that are spaced about a periphery of the shaft and the plurality of protrusions may be positioned uniformly, or randomly, about the outer surface of the shaft, Cabezas, para 9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771